﻿I should like first to convey to Mr. Peter Florin, on behalf of my delegation, sincere congratulations on his election to the presidency of the forty-second session of the General Assembly. His qualities as an experienced diplomat, coupled with his great experience of our Organization, and the high offices that he has occupied in his country are a sure guarantee of the successful conduct of our work at a time when the Assembly must once again discuss serious problems which threaten the balance of our planet. We wish him every success in carrying out his difficult duties.
I should like also to congratulate his predecessor, Mr. Humayun Rasheed Choudhury, the Minister for Foreign Affairs of Bangladesh, a sister Muslim country whose dedication, authority and ability made calm, positive work possible at the last session.
I take this opportunity also to pay a special tribute once again to the Secretary-General of our Organization, Mr. Javier Perez de Cuellar, for his persistent efforts in the service of world peace. I associate in these congratulations Mr. Joseph Reed, who was recently nominated to the post of Under-Secretary-General for Political Affairs. My delegation is convinced that the great qualities that distinguish that eminent diplomat will make him an effective member of the Secretary-General's new team.
Two years after the historic celebration of the fortieth anniversary of our Organization we must say that, despite the cries of alarm heard on that occasion, and despite our aspirations to a better world, the threat to international peace and security is greater than ever before. Indeed, in the light of the persistent conflicts and the sporadic wars which could at any time degenerate into a general conflagration, the peoples of the earth have never felt with such anguish the daily threat that endangers their very existence.
We are concerned at the increasing difficulties facing our Organization, given the many challenges that beset mankind. Urgent measures are necessary to ensure that the sacred principles of the Charter of our Organization are respected and applied. The United Nations is the universal symbol of justice, equality and peace. It is a moral bulwark which has frequently enabled our world to escape the worst that could happen. That is why we must understand the primary, decisive role that it must continue to play. It is time to re-establish its credibility, because millions of people pin their hopes on it. However, to ensure that the community of nations can continue to shoulder its great responsibilities effectively, a new mentality, based on mutual understanding and respect, must predominate in international relations.
Like the gloomy political situation that characterizes international relations at present, the rather poor economic situation is of great concern. This session is taking place two months after the seventh session of the United Nations Conference on Trade and Development, held in Geneva in July. The reasonably positive results that emerged from that Conference reflect a certain change in the positions until then adopted by the developed countries of the North, although by no means all obstacles have been overcome - far from it.
It goes without saying that the recovery that has started in the North has become a great problem for the developing countries of the South and proves that partial, unilateral solutions adopted by the wealthy countries to resolve structural problems are inadequate. The crisis continues, and my country, which is one of the least developed, increasingly feels the damaging effects of this. These effects include: disorganization of the international economic system; a great increase in the debt burden as compared with the developing countries' repayment capacity; a sharp fall in the prices of raw materials; the continued worsening of the already catastrophic situation of the least developed countries and so on.
Because mine is an island country, because of our restricted national territory, part of which is still under foreign occupation, and because we lack mining resources, the development process embarked upon after our independence by the Comorian Government, under the enlightened guidance of Mr, Ahmed Abdallah Abderemane, President of the Republic, continues to face major obstacles. We would note in particular the following the fact that the prices of our commodities, which account for more than 90 per cent of the value of our exports, have gone down; the fact that the volume of our debt servicing has increased by two and a half times in less than three years; the intransigence of our creditors with regard to the unfavourable conditions of their loans; the reduction in absolute terms of export earnings; the failure by some of our partners to respect commitments to assist our country that were undertaken at the first round table of donors, organized in Moroni, our capital, in July 19B4.
Despite these many constraints, my Government continues to make great efforts to support growth and improve the living standards of our people. Thus, beginning in 1979, a restructuring programme relating particularly to production sectors has been undertaken. these efforts have been accompanied by a series of measures to improve financing in the public and para-public sectors, enabling us better to rationalize State operations and support growth by promoting private initiatives and very productive endeavours. This economic recovery policy had led to much improved performance in some areas by 1983. In fact, thanks to the multiplying effects of this programme, throughout this period we have seen an overall growth in the economy of 6 per cent per annum and an annual increase of 1.7 per cent of real income per inhabitant. Nevertheless, the worsening of the international environment, marked by a sharp drop in commodity prices, and the great increase in debt servicing brought about by the excessive increase in interest rates in the main currencies used in the credit market have wiped out these endogenous efforts.
Our Government, for its part, is firmly committed to the spirit of enterprise and is determined to continue the battle against underdevelopment. However, without sustained increased aid from the international community, our country will not be able to reach its goals. That is why I now appeal to all people of goodwill to demonstrate, in keeping with the relevant resolutions of our Organization, their active solidarity by giving us their valuable assistance.
In the light of the complexity of the problems that confront our States, regional and sub regional grouping is one of the ways to reduce these difficulties. That is certainly true for my country, and it is one of the priorities of its foreign policy. That is why my Government is committed to promoting regional and sub regional co-operation. Comoros was one of the founding members of the Preferential Trade Zone, incorporating countries of eastern Africa, southern Africa and the Indian Ocean. But it is thanks to the establishment in 1984 of the Indian Ocean Commission, which includes Madagascar, Mauritius, Seychelles, Reunion Island and Comoros, that our various peoples can now pin real hopes on the advent of a common sub regional market. 
The Indian Ocean Commission, over which my country has the honour of presiding, gives the inhabitants of the area a chance to create a new economic area capable of providing for the harmonious, integrated, long-term development of our subregion. But despite our determination, because of its paltry means the Indian Ocean Commission will not be able, without significant aid, to become the indispensable tool for the growth of our economies.
Apart from the generous and greatly appreciated aid given by the Commission of European Communities, no other assistance has been forthcoming to support our sub regional co-operation. Therefore, as current Chairman of the Indian Ocean Commission, I would appeal for the assistance of the international community and ask it to take an active part in financing the projects included in our programme.
Allow me now briefly to assess the international political situation.
In the Middle East, Israel continues its aggression against the Arab peoples The Zionist entity refuses to accept the reality of the Palestinian people as a nation and seeks to flout its inalienable rights, with the assistance of its allies, Israel is pursuing an aggressive expansionist policy and has rejected the peaceful solutions proposed thus far.
We have always supported and affirmed the view that there can be no lasting, true peace in the Middle East as long as the inalienable rights of the Palestinian people are not recognized, guaranteed and effectively exercised. That is why the Islamic Federal Republic of the Comoros supports the idea of an international peace conference on the Middle East with the participation of all parties concerned, including, of course, the Palestine Liberation Organization (PLO), the sole, authentic, legitimate representative of the Palestinian people.
A corollary of the Israeli-Arab conflict, the situation in Lebanon is still marked by daily violence and suffering, to which now has been added the spectre of famine and the situation is aggravated by the permanent presence of the Zionist army of occupation.
After seven years of deadly hostilities that have brought about a situation in which there can be no victors and no vanquished, the fratricidal war between Iran and Iraq continues its rampage in those countries. The increased risk of this conflict becoming international requires increasing vigilance by the international community. That is why we welcome the efforts of our Organization, more specifically the Secretary-General. The Islamic Federal Republic of the Comoros supports Security Council resolution 598 (1987) calling for an immediate cease-fire by the two warring parties. We once again appeal to them, and particularly to Iran, strictly to abide by the Security Council resolution and all the efforts made thus far to achieve the cessation of hostilities and to put an end to this war, which is both absurd and futile.
Despite the resistance and bravery of the Afghan people, Afghanistan continues to suffer massacres and destruction in an undeclared war imposed upon it by a foreign Power. We have been following with keen interest the mediation efforts conducted under the auspices of the Personal Representative of the Secretary-General, but we remain deeply concerned about the continuance of this war that has already inflicted great losses on the people of that country. My country unreservedly supports the heroic struggle of that fraternal people, and we call for the immediate withdrawal of foreign forces in accordance with the relevant resolutions of our Organization.
Turning to Kampuchea, that country continues to be beset by foreign military occupation, notwithstanding the resolutions of the General Assembly calling for the immediate, unconditional withdrawal of foreign troops. The suffering people of Kampuchea is entitled to choose for itself, in full freedom and without any external constraints, the kind of government it wants.
The situation in the Korean peninsula remains at a standstill. Despite the statement by the two States in the North and the South on reaching an agreement, no decisive step has yet been taken towards peaceful reunification of the country. We exhort the two parties to continue to try to find a just and lasting solution to the problem, because a United Korea would be a guarantee for peace and stability In that region. We reaffirm that the admission to membership of the two Koreas in our Organization would help to promote a speedy settlement of the problem.
In southern Africa, despite the repeated condemnations voiced by the international community, the Pretoria regime is still maintaining its inhuman policy of apartheid. This region is still the theatre of grave events that have brought about an explosive situation, thus imperilling the political stability of the countries of the region. We strongly condemn the continuing inhuman system of apartheid and sincerely call for abolition of that policy, which alone can help restore civil peace in the country and stability in that part of our continent.
We note with regret that Namibia still has not regained its independence, despite the relevant resolutions of our Organization. Faithful to the principles of peace and freedom, the Comorian Government is convinced that implementation of Security Council resolution 435 (1978) alone will make possible a peaceful, negotiated settlement of this problem.
The situation on the Chadian-Libyan border calls for special attention. While welcoming the cease-fire, although it is fragile, between Chad and Libya, my country is very concerned about this dispute between two African countries, both members of the Organization of African unity (OAU) and the Islamic Conference.
In our view, the principles of the Charter of the United Nations and the charter of the OAU require that any dispute should be resolved through dialogue and negotiation. We therefore make a solemn appeal to the two parties concerned to embark upon the course of dialogue, mutual understanding and good-neighbourliness to resolve their conflict. The interests of their respective peoples are at stake, as well as the dignity of Africa and the unity of our pan-African organization.
Turning to Western Sahara, my country reiterates that it fully supports the resolutions adopted at the 18th and 19th summit meetings of the OAU. We are convinced that to secure a satisfactory and lasting solution to this problem a referendum must be organized to enable the people concerned to exercise their right to self-determination. We call upon the parties concerned to make use, under the auspices of the Secretary-General of the United Nations and the current Chairman of the OAU, of all the peaceful means at their disposal and to demonstrate wisdom and the will to attain that goal.
My country, like all the other littoral States of the Indian Ocean, is concerned by the increasing reinforcement of the military presence in that region, which has been made more serious by the explosive situation in the Arab-Persian Gulf. In its desire to preserve peace and security in that area, my country has always fought for the establishment of a zone of peace, a demilitarised, denuclearised zone in the Indian Ocean, in keeping with the Declaration contained in General Assembly resolution 2832 (XXVI).
Before concluding this brief review of the international situation, I wish to refer once again to a question familiar to our Organization that is a source of serious concern for my country. I mean, of course, the question of the Comorian Island of Mayotte.
As the Assembly knows, this problem arose from an injustice and a flagrant violation of public international law, and has a permanent place on the agendas of all international and regional organizations. Unfortunately, no just, lasting solution has been found, and this year again there will be a special discussion 01 this matter which will give us opportunity to go into more detail on it. For the time being, I would merely state that there have been no developments since the forty-first session of the General Assembly because nothing has happened to give the matter a fresh impetus.
Yet, after the meeting between the delegation of the OAU and the French Prime Minister, Mr. Jacques Chirac, in June 1986, and the encouraging statements h the latter, everyone felt that something positive would finally emerge. I would recall, however, that, following that meeting and the subsequent meetings between President Abderemane and the highest French authorities, the French Government decided to withdraw from the French Parliament the Bill on the organization of a referendum in Mayotte. Finally, the French Prime Minister paid a brief visit to the Comoros in October 1986. But the situation that prevails there has not lived up to the hopes raised by all these initiatives.
Nevertheless, my Government, convinced of the justice of its cause, has not ceased its efforts to continue to assert its most legitimate rights both in international forums and at the bilateral level.
Every time this question is discussed by the international community there is unanimous condemnation of this injustice and people always say that Mayotte is an integral part of the Islamic Federal Republic of Comoros.
I reaffirm once again from this rostrum that the people and Government, of Comoros, because of their right and the unanimous support of the international community, are determined to fight until their just cause triumphs.
We therefore make an urgent, solemn appeal to the French Government to take a decisive step, within the framework of the friendly relations that exist between our two countries, to make possible a final solution to this distressing problem. 
In conclusion, I reaffirm my Government's unswerving commitment to the United Nations system and its ideals and noble objectives.
